Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:21-cv-23306


  ARMANDO PEREZ,

          Plaintiff,

  vs.

  GREENSTAR LANDSCAPING,
  CO. AND PETER E. MASI,

        Defendants.
  ______________________________/

                                            COMPLAINT

          Plaintiff, Armando Perez, sues Defendants, Greenstar Landscaping, Co. and Peter E. Masi,

  as follows:

                                 Parties, Jurisdiction, and Venue

          1.      Plaintiff, Armando Perez, is over 18 years old and has been a sui juris resident

  of Miami-Dade County, Florida, at all times material.

          2.      Defendant, Greenstar Landscaping Co., is a sui juris Florida for-profit

  corporation that was authorized to conduct and actually conducted its for-profit business in Miami-

  Dade County, Florida, at all times material, where it maintains its principal place of business.

          3.      Defendant, Peter E. Masi, was at all times material an owner/officer/director

  of the corporate Defendant, for the time period relevant to this lawsuit. He ran its day-to-day

  operations, was responsible for all operational decisions, was partially or totally responsible for

  paying Plaintiff’s wages and the issuance of information returns.



                                                    1

                         135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 2 of 12




          4.      This Court has original jurisdiction over Plaintiff’s federal question claims pursuant

  to 28 U.S.C. §1331, 26 U.S.C. §201, et seq., and 26 U.S.C. §7434.

          5.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, because Defendants, maintained their principal places of business in this

  District, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

  most if not all of the operational decisions were made in this District.

          6.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.

          7.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all

  services rendered.

                       COUNT I - FLSA OVERTIME WAGE VIOLATION(S)

          Plaintiff, Armando Perez, reincorporates and re-alleges all preceding as though set forth

  fully herein and further alleges as follows:

          8.      Defendants were Plaintiff’s direct employers, joint employers and co-employers for

  purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

          9.      Defendants regularly employed two or more employees for the relevant time period

  that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  by the Fair Labor Standards Act.

          10.     Defendants have at all times material to this action owned and operated a

  landscaping company that performs residential and commercial landscaping services, including

  planting, maintenance, irrigation, and related services utilizing computers, trimmers, mowers,



                                                    2

                         135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 3 of 12




  PCC pipes, flexible tubing, adhesives, rain sensors, timers, vehicles, cellular telephones, telephones,

  hand tools, phone systems, and other materials and supplies to engage in interstate commerce.

            11.   Furthermore, Defendants engage in interstate commerce in the course of their

  regular and routine submission of payments for goods and receipt of payment from out-of-state

  payors.

            12.   Defendants utilize computers, telephones, phone systems, computers, computer

  networking equipment, computer software, vehicles, paper, printer and copier toner, and other

  materials and supplies to engage in interstate commerce.

            13.   Defendants     also   advertise/market      their    services   on   the   internet   at

  https://greenstarlandscapingco.com/, which domain they purchased through GoDaddy, a foreign

  corporation.

            14.   Defendants further negotiate and manage payments to and from payors located

  outside of the State of Florida, including the regular and recurrent use of credit card processing

  that transmit electronic information outside of the State of Florida, and sell / invoice customers for

  merchandise that traveled in interstate commerce.

            15.   Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 per year and/or in excess of $125,000 for each fiscal quarter

  during the preceding three years.

            16.   Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

  by 29 U.S.C. §203(e).

            17.   Plaintiff was a non-exempt employee of Defendants.

            18.   Plaintiff consents to participate in this lawsuit.

            19.   Plaintiff’s primary duty was the performance of manual work; to wit, irrigation
                                                      3

                          135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 4 of 12




  installation and repair.

         20.     Plaintiff worked for Defendants, Greenstar Landscaping, Co. and Peter E. Masi,

  from about the end of February 2018 through August 26, 2021.

         21.     To the extent that records exist regarding the exact dates of Plaintiff’s employment

  exist, such records are believed to be in the exclusive custody of Defendants.

         22.     Defendants paid Plaintiff the following hourly rates of pay:

                 a.      $20/hour when he started;

                 b.      $21/hour since the beginning of March of 2019;

                 c.      $23/hour since the beginning of March 2020; and then

                 d.      $25/hour since the beginning of March 2021.

         23.     Defendants paid Plaintiff in cash (only) from when he started working until the

  beginning of March of 2018.

         24.     Defendants then paid Plaintiff for up to 40 hours that he worked each week by

  check/direct deposit, and then paid him for time that he beyond 40 hours a week at his regular

  hourly rate of pay, but in cash.

         25.     Plaintiff would regularly and routinely work more than 40 hours in a workweek for

  Defendants.

         26.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time and

  one-half times of Plaintiff’s regular hourly rate(s) of pay for all of the hours worked beyond 40 hours

  in a given workweek.

         27.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of time

  and one-half times of Plaintiff’s regular rate of pay for each of the overtime hours worked during

  the relevant time period.
                                                    4

                         135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 5 of 12




          28.     Defendants either recklessly failed to investigate whether their failure to pay Plaintiff

  an overtime wage for the hours he worked during the relevant time period violated the Federal

  Wage Laws of the United States, they intentionally misled Plaintiff to believe that Defendants were

  not required to pay an overtime rate, and/or Defendants concocted a scheme pursuant to which

  they deprived Plaintiff the overtime pay earned.

          29.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

  worked, plus an equal amount as a liquidated damages, plus all attorneys’ fees and costs.

          WHEREFORE Plaintiff, Armando Perez, demands the entry of a judgment in her favor

  and against Defendants, Greenstar Landscaping, Co. and Peter E. Masi, jointly and severally after

  trial by jury, and as follows:

                  a.      That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.

                          § 216(b);

                  b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages if

                          the Court does not award liquidated damages;

                  c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That Plaintiff recover all interest allowed by law;

                  e.      That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate overtime pay and other benefits wrongly denied in an amount

                          to be shown at trial and other affirmative relief;

                  f.      That the Court declare Defendants to be in willful violation of the overtime

                          provisions of the FLSA; and
                                                     5

                          135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 6 of 12




                  g.      Such other and further relief as the Court deems just and proper.

                 COUNT III – VIOLATION(S) OF 26 U.S.C. §7434 FOR 2018

          Plaintiff, Armando Perez, reincorporates and re-alleges paragraphs 1 through 7 as though

  set forth fully herein and further alleges as follows:

          30.     Plaintiff performed worked for Defendants, Greenstar Landscaping, Co. and Peter

  E. Masi, during calendar year 2018.

          31.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, each had an obligation

  to provide correct information returns to the IRS and to the Plaintiff.

          32.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, paid Plaintiff and so

  are directly responsible for the issuance of checks to Plaintiff(s), the payment of taxes to the IRS

  based on the wages earned by and paid to Plaintiff, the accurate reporting of all income paid as to

  Plaintiff as wages, the issuance of correct W-2’s to Plaintiff for calendar year during 2018, and the

  filing of correct information returns on own behalf of the corporate Defendant for calendar year

  2018.

          33.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, at first paid Plaintiff

  for the hours he worked in February 2018 and into early March 2018 in cash, after which time

  they paid Plaintiff by check/direct deposit for most of the hours worked in a pay period.

          34.     During the time that Plaintiff worked for Defendants in 2018, Defendants,

  Greenstar Landscaping, Co. and Peter E. Masi, also paid a portion of the wages earned by Plaintiff

  in cash.

          35.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, did not include the

  amounts that they paid to Plaintiff in cash in 2018 in any information returns relating to the wages



                                                     6

                          135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 7 of 12




  earned by (or paid to) Plaintiff, such as the Form W-2 that Defendants issued to Plaintiff for

  calendar year 2018.

          36.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, willfully and

  intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2 for

  calendar year 2018 by underreporting the amount they paid to Plaintiff in that calendar year.

          37.     Plaintiff suffered damages as a result of Defendants’ willful provision of false a

  false/fraudulent information return in 2018 caused by Defendants’ intentional and willful acts as

  described above.

          38.     Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

                  (a) In general
                  If any person willfully files a fraudulent information return with respect to payments
                  purported to be made to any other person, such other person may bring a civil
                  action for damages against the person so filing such return.

                  (b) Damages In any action brought under subsection (a), upon a finding of
                  liability on the part of the defendant, the defendant shall be liable to the plaintiff in
                  an amount equal to the greater of $5,000 or the sum of—

                          (1) any actual damages sustained by the plaintiff as a proximate result of the
                          filing of the fraudulent information return (including any costs attributable
                          to resolving deficiencies asserted as a result of such filing),

                          (2) the costs of the action, and

                          (3) in the court’s discretion, reasonable attorneys’ fees.

          WHEREFORE Plaintiff, Armando Perez, demands the entry of a judgment in her favor

  and against Defendants, Greenstar Landscaping, Co. and Peter E. Masi, jointly and severally after

  trial by jury and as follows:

                  a.      That Plaintiff recover the greater of $5,000 for each fraudulent information

                          return filed/served by Defendants for 2018 as set forth above;

                                                     7

                          135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 8 of 12




                  b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to 26 U.S.C. §7434;

                  c.      That Plaintiff recover all interest allowed by law; and

                  d.      Such other and further relief as the Court deems just and proper.

                 COUNT III – VIOLATION(S) OF 26 U.S.C. §7434 FOR 2019

          Plaintiff, Armando Perez, reincorporates and re-alleges paragraphs 1 through 7 as though

  set forth fully herein and further alleges as follows:

          39.     Plaintiff performed worked for Defendants, Greenstar Landscaping, Co. and Peter

  E. Masi, during calendar year 2019.

          40.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, each had an obligation

  to provide correct information returns to the IRS and to the Plaintiff.

          41.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, paid Plaintiff and so

  are directly responsible for the issuance of checks to Plaintiff(s), the payment of taxes to the IRS

  based on the wages earned by and paid to Plaintiff, the accurate reporting of all income paid as to

  Plaintiff as wages, the issuance of correct W-2’s to Plaintiff for calendar year during 2019, and the

  filing of correct information returns on own behalf of the corporate Defendant for calendar year

  2019.

          42.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, paid Plaintiff by

  check/direct deposit for most of the hours worked in each pay period in 2019.

          43.     During the time that Plaintiff worked for Defendants in 2019, Defendants,

  Greenstar Landscaping, Co. and Peter E. Masi, also paid a portion of the wages earned by Plaintiff

  in cash.



                                                     8

                          135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 9 of 12




          44.    Defendants, Greenstar Landscaping, Co. and Peter E. Masi, did not include the

  amounts that they paid to Plaintiff in the cash in 2019 in any information returns relating to the

  wages earned by (or paid to) Plaintiff, such as the Form W-2 that Defendants issued to Plaintiff for

  calendar year 2019.

          45.    Defendants, Greenstar Landscaping, Co. and Peter E. Masi, willfully and

  intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2 for

  calendar year 2019 by underreporting the amount they paid to Plaintiff in each of that calendar

  year.

          46.    Plaintiff suffered damages as a result of Defendants’ willful provision of false a

  fasle/fraudulent information return in 2019 caused by Defendants’ intentional and willful acts as

  described above.

          47.    Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

                 (a) In general
                 If any person willfully files a fraudulent information return with respect to payments
                 purported to be made to any other person, such other person may bring a civil
                 action for damages against the person so filing such return.

                 (b) Damages In any action brought under subsection (a), upon a finding of
                 liability on the part of the defendant, the defendant shall be liable to the plaintiff in
                 an amount equal to the greater of $5,000 or the sum of—

                         (1) any actual damages sustained by the plaintiff as a proximate result of the
                         filing of the fraudulent information return (including any costs attributable
                         to resolving deficiencies asserted as a result of such filing),

                         (2) the costs of the action, and

                         (3) in the court’s discretion, reasonable attorneys’ fees.

          WHEREFORE Plaintiff, Armando Perez, demands the entry of a judgment in her favor

  and against Defendants, Greenstar Landscaping, Co. and Peter E. Masi, jointly and severally after

                                                    9

                        135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 10 of 12




   trial by jury and as follows:

                   a.      That Plaintiff recover the greater of $5,000 for each fraudulent information

                           return filed/served by Defendants for 2019 as set forth above;

                   b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                           expenses pursuant to 26 U.S.C. §7434;

                   c.      That Plaintiff recover all interest allowed by law; and

                   d.      Such other and further relief as the Court deems just and proper.

                  COUNT IV – VIOLATION(S) OF 26 U.S.C. §7434 FOR 2020

           Plaintiff, Armando Perez, reincorporates and re-alleges paragraphs 1 through 7 as though

   set forth fully herein and further alleges as follows:

           48.     Plaintiff performed worked for Defendants during calendar year 2020.

           49.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, each had an obligation

   to provide correct information returns to the IRS and to the Plaintiff.

           50.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, paid Plaintiff and so

   are directly responsible for the issuance of checks to Plaintiff(s), the payment of taxes to the IRS

   based on the wages earned by and paid to Plaintiff, the accurate reporting of all income paid as to

   Plaintiff as wages, the issuance of correct W-2’s to Plaintiff for calendar year during 2020, and the

   filing of correct information returns on own behalf of the corporate Defendant for calendar year

   2020.

           51.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, paid Plaintiff by

   check/direct deposit for most of the hours worked in each pay period in 2020.




                                                      10

                           135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 11 of 12




          52.     During the time that Plaintiff worked for Defendants in 2020, Defendants,

   Greenstar Landscaping, Co. and Peter E. Masi, also paid a portion of the wages earned by Plaintiff

   in cash.

          53.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, did not, however,

   include the amounts that they paid to Plaintiff in the cash in any information returns relating to

   the wages earned by (or paid to) Plaintiff, such as the Form W-2 that Defendants issued to Plaintiff

   for calendar year 2020.

          54.     Defendants, Greenstar Landscaping, Co. and Peter E. Masi, willfully and

   intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2 for

   calendar year 2020 by underreporting the amount they paid to Plaintiff in calendar year 2020.

          55.     Plaintiff suffered damages as a result of Defendants’ willful provision of false

   information returns in 2017 caused by Defendants’ intentional and willful acts as described above.

          56.     Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

                  (a) In general
                  If any person willfully files a fraudulent information return with respect to payments
                  purported to be made to any other person, such other person may bring a civil
                  action for damages against the person so filing such return.

                  (b) Damages In any action brought under subsection (a), upon a finding of
                  liability on the part of the defendant, the defendant shall be liable to the plaintiff in
                  an amount equal to the greater of $5,000 or the sum of—

                          (1) any actual damages sustained by the plaintiff as a proximate result of the
                          filing of the fraudulent information return (including any costs attributable
                          to resolving deficiencies asserted as a result of such filing),

                          (2) the costs of the action, and

                          (3) in the court’s discretion, reasonable attorneys’ fees.

          WHEREFORE Plaintiff, Armando Perez, demands the entry of a judgment in her favor

                                                    11

                         135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:21-cv-23306-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 12 of 12




   and against Defendants, Greenstar Landscaping, Co. and Peter E. Masi, jointly and severally after

   trial by jury and as follows:

                   a.      That Plaintiff recover the greater of $5,000 for each fraudulent information

                           return filed/served by Defendants in 2020 as set forth above;

                   b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                           expenses pursuant to 26 U.S.C. §7434;

                   c.      That Plaintiff recover all interest allowed by law; and

                   d.      Such other and further relief as the Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

           Plaintiff, Armando Perez, demands a trial by jury of all issues so triable.

           Respectfully submitted this 13th day of September 2021,

                                                           s/Brian H. Pollock, Esq.
                                                           Brian H. Pollock, Esq.
                                                           Fla. Bar No. 174742
                                                           brian@fairlawattorney.com
                                                           FAIRLAW FIRM
                                                           135 San Lorenzo Avenue
                                                           Suite 770
                                                           Coral Gables, FL 33146
                                                           Tel: 305.230.4884
                                                           Counsel for Plaintiff




                                                     12

                           135 San Lorenzo Avenue, Suite 770, Coral Gables, FL 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
